Citation Nr: 0333992	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-15 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran, who 
served on active duty from July 1948 to July 1952 and from 
July 1953 to June 1972, and died in December 1987.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

O November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published; the VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  It does not 
appear that notice was ever provided which would be 
sufficient under the Quartuccio guidelines.  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  Since this case is being 
remanded anyway to correct a procedural defect, the RO should 
inform the appellant that, notwithstanding any information 
previously provided, a full year is allowed for response to a 
VCAA notice.  

The veteran died in a hospital.  The cause of his death was 
certified to be cardiovascular disease.  His terminal 
hospitalization records are not associated with the claims 
file; nor are there any other postservice treatment records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent Federal 
Circuit decision in PVA, the Court's 
guidelines in Quartuccio v. Principi, 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  In 
particular, the RO should ensure that the 
appellant is advised specifically of what 
she needs to establish her claim, the 
controlling law and regulations, what the 
evidence shows, and of her and VA's 
respective responsibilities in claims 
development, as well as the time provided 
for response.  

2.  The RO should contact the appellant, 
and with her assistance, obtain any 
outstanding pertinent medical records 
relating to any treatment the veteran 
received for cardiovascular disability.  
This should specifically include the 
records of his terminal hospitalization, 
as well as the earliest available records 
of postservice treatment for 
cardiovascular disease.    

3.  The RO should then re-adjudicate the 
claim in light of any new evidence added 
to the record.  If the benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the appellant and her 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until she is notified.  
She has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

